Exhibit 23.3 Burton Consulting Inc. 509-475 Howe Street Vancouver, B.C. V6V 2B3 Canada Cell: 604-525-8403 email: aburton@shaw.ca CONSENT of QUALIFIED PERSON I Alex Burton, Professional Engineer and Registered Professional Geologist, herewith consent to being named as responsible for the ‘NI 43.101 Technical Report’ and furthermore I consent to the reference in the report given in the S-1 Prospectus. I hereby consent to the use of my name under the heading Expert in the S-1 Prospectus. Vancouver, B.C., September 30, 2012 Alex Burton, P. Eng., P. Geo. Member APEG, BC, Canada Registration Number 6262
